Citation Nr: 1803677	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to September 29, 2016 and to a rating in excess of 10 percent thereafter for service-connected postoperative residuals of a deviated nasal septum.

(The issues of entitlement to service connection for a sinus condition, left eardrum rupture, right foot disability, and right leg disability; entitlement to compensation under 38 U.S.C. § 1151 for left leg disability, arthritis of multiple joints, left foot disability, right hand disability, residuals of broken ribs, left eye disability, residuals of a left jaw fracture, left-side facial fracture, chin scar, and left knee disability; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and B.H.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection and assigned a noncompensable rating for postoperative residuals of a deviated nasal septum.  In October 2017, the RO granted a 10 percent rating from September 29, 2016.

In July 2017, the Veteran appeared and provided testimony on this matter before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a separate decision, the Board remanded the issue of entitlement to service connection for a sinus condition, to include as secondary to the Veteran's postoperative residuals of a deviated nasal septum.  In that remand order, the Board ordered the RO to provide the Veteran a VA examination to determine whether he has a sinus condition that is related to service or to his postoperative residuals of a deviated nasal septum.  Since the disability benefit questionnaire (DBQ) encompasses sinusitis/rhinitis and deviated septum, and could potentially provide additional information about the Veteran's postoperative residuals of a deviated nasal septum, the Board finds that these issues are inextricably intertwined.  As such, the Board must defer adjudication of this matter pending the VA examination results for a sinus condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any additional development necessary.

2. Upon completion of the development ordered in the separate remand order addressing service connection for a sinus condition, readjudicate this matter.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




